Exhibit 10.4

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is entered into as of
September 16, 2004, by and between Digital Lightwave, Inc., a Delaware
corporation (the “Company”), and Optel Capital, LLC, a Delaware limited
liability company (the “Stockholder”).

 

RECITALS

 

A. The Company and the Stockholder have entered into that certain Loan and
Restructuring Agreement, dated as of September 16, 2004 (the “Loan and
Restructuring Agreement”), pursuant to which the Company has issued to the
Stockholder that certain secured convertible promissory note, dated as of the
date hereof (the “Secured Convertible Promissory Note”).

 

B. Upon the approval of the Disinterested Stockholders of the Proposals at the
Stockholder Meeting, the Secured Convertible Promissory Note will become
convertible into shares of common stock, par value $0.0001 per share, of the
Company (the “Converted Shares”).

 

C. Pursuant to the Loan and Restructuring Agreement, the Company agreed to
register the offer and sale by the Stockholder of the Converted Shares under the
terms and conditions set forth herein.

 

AGREEMENT

 

In consideration of the mutual promises and covenants set forth in this
Agreement, the parties agree as follows:

 

1. Condition Precedent. It shall be a condition precedent to each party’s
obligations set forth herein, that the Company obtain Disinterested Stockholder
Approval of the Proposals at the Stockholder Meeting. In the event the Company
does not obtain Disinterested Stockholder Approval of the Proposals, this
Agreement shall terminate effective as of the date of the Stockholder Meeting.

 

2. Registration Rights.

 

2.1 Definitions. As used in this Agreement:

 

(a) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act of 1933, as amended (the “Securities Act”),
and the subsequent declaration or ordering of the effectiveness of such
registration statement;

 

(b) The term “Registrable Securities” means the Converted Shares and any other
shares of the Company issued as (or issuable upon the conversion or exercise of
any warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, the
Converted



--------------------------------------------------------------------------------

Shares, excluding in all cases, however, any Registrable Securities sold by a
person in a transaction in which his or her rights under this Agreement are not
assigned; provided, however, that the Converted Shares or other securities shall
only be treated as Registrable Securities if and so long as they have not been
(A) sold to or through a broker or dealer or underwriter in a public
distribution or a public securities transaction, or (B) sold in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act under Section 4(1) thereof so that all transfer restrictions, and
restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale;

 

(c) The term “Holder” means any holder of outstanding Registrable Securities
who, subject to the limitations set forth in Section 1.8 below, acquired such
Registrable Securities in a transaction or series of transactions not involving
any registered public offering; and

 

(d) The term “Form S-3” means such form under the Securities Act as in effect on
the date hereof or any registration form under the Securities Act subsequently
adopted by the Securities and Exchange Commission (the “SEC”) which permits
inclusion or incorporation of substantial information by reference to other
documents filed by the Company with the SEC.

 

Terms not otherwise defined herein shall have the meanings ascribed to them in
the Loan and Restructuring Agreement.

 

2.2 Form S-3 Registration. The Company will use its commercially reasonable
efforts to (X) file a registration statement on Form S-3 covering the
Registrable Securities (except that if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case the
registration shall be on another appropriate form in accordance herewith) (the
“Registration Statement”) as soon as practicable after the Stockholder Meeting
and (Y) cause the Registration Statement to be declared effective as soon as
possible following the filing (and in any event within 120 calendar days
following the date of such filing; provided, however, that in the event the SEC
determines to review the Registration Statement, then to cause the Registration
Statement to be declared effective within 10 business days after receiving
notice from the SEC that the Registration Statement will not be subject to
further review (the “Effectiveness Deadline”)). All expenses incurred in
connection with a registration pursuant to this Section 2.2, including (without
limitation) all registration, filing, qualification, printer and accounting fees
shall be borne by the Company. The Company shall not be required to pay any
selling expenses of any Holder, including any underwriters’ or brokers’ fees,
discounts or commissions relating to the Registrable Securities, or the fees or
expenses of separate counsel to any selling Holder.

 

2.3 Liquidated Damages. If the Registration Statement covering the Registrable
Securities is not declared effective by the SEC by the Effectiveness Deadline,
then the Company shall make an additional payment of 125,000 shares of
restricted Common Stock of the Company (each an “Additional Damage Payment”) to
the Stockholder as liquidated damages, and not as a penalty, for each 30-day
period (or any part thereof) following the Effectiveness Deadline until the
Registration Statement is

 

-2-



--------------------------------------------------------------------------------

actually declared effective by the SEC. Each Additional Damage Payment, if any,
shall be made to the Stockholder on the applicable monthly anniversary of the
Effectiveness Deadline.

 

2.4 Obligations of the Company.

 

(a) The Company shall use commercially reasonable efforts to keep the
Registration Statement effective until the earlier of (i) the two-year
anniversary of the effective date of the Registration Statement, (ii) such date
as all of the Registrable Securities covered by the Registration Statement have
been resold, or (iii) such date as all of the Registrable Securities covered by
the Registration Statement may be sold without any volume or other restrictions
pursuant to Rule 144(k) promulgated under the Securities Act;

 

(b) The Company shall prepare and file with the SEC such amendments and
supplements to the Registration Statement and the prospectus used in connection
with the Registration Statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by the Registration Statement;

 

(c) The Company shall furnish to the Holders such numbers of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them; and

 

(d) The Company shall cause all such Registrable Securities registered pursuant
hereunder to be listed on each securities exchange on which similar securities
issued by the Company are then listed.

 

2.5 Obligations of the Holders.

 

(a) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Section 2 with respect to the Registrable Securities
of any selling Holder that such Holder shall furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as shall be required to effect
the registration of such Holder’s Registrable Securities.

 

(b) The Stockholder hereby represents and agrees with the Company as follows:

 

(i) All sales of the Registrable Securities included in the registration will be
made in a manner contemplated by the SEC’s General Instructions for use of the
applicable registration statement form;

 

(ii) The Stockholder shall pay all sales commissions, underwriting discounts,
and fees and expenses of its legal counsel pertaining to the public offering of
the Registrable Securities included in the registration; and

 

-3-



--------------------------------------------------------------------------------

(iii) If during the effectiveness of the Registration Statement for the
registration, the Company notifies the Stockholder of the occurrence of any
intervening event that, in the opinion of the Company’s legal counsel, causes
the prospectus included in the Registration Statement not to comply with the
Securities Act, the Stockholder promptly after receipt of the Company’s notice,
shall cease making any offers, sales, or other dispositions of the Registrable
Securities included in the registration until the Stockholder receives from the
Company copies of a new, amended, or supplemented prospectus complying with the
Securities Act, and if so directed by the Company, deliver to the Company all
copies of the most recent prospectus covering such Registrable Securities at the
time of such notice.

 

(c) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Section 1 with respect to the Registrable Securities
of any selling Holder other than the Stockholder that such Holder must deliver
to the Company a written agreement to be bound by the provisions set forth in
paragraph 2.5(b) above with respect to such Holder.

 

2.6 Indemnification. In the event any Registrable Securities are included in a
registration statement under this Section 2:

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder and each person, if any, who controls such Holder within the meaning
of the Securities Act or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), against any losses, claims, damages, or liabilities (joint or
several) to which any of the foregoing persons may become subject, under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively a “Violation”): (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement,
including any final prospectus contained therein or any amendments or
supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities law or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
state securities law; and the Company will pay, as incurred, any legal or other
expenses reasonably incurred by any person intended to be indemnified pursuant
to this subsection 2.6(a), in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this subsection 2.6(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability, or action
if such settlement is effected without the consent of the Company, which consent
shall not be unreasonably withheld, nor shall the Company be liable in any such
case for any such loss, claim, damage, liability, or action to the extent that
it arises out of or is based upon a Violation which occurs in reliance upon and
in conformity with written information furnished expressly for use in connection
with such registration by such Holder or controlling person; provided further,
however, that the foregoing indemnity agreement shall not inure to the benefit
of any Holder, or any person controlling such

 

-4-



--------------------------------------------------------------------------------

Holder, from whom the person asserting any such losses, claims, damages,
expenses or liabilities purchased shares in the offering, to the extent that any
such losses, claims, damages, expenses or liabilities result from that fact that
a current copy of the preliminary or final prospectus (as then amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) was not sent or given by or on behalf of such Holder to the person
asserting any such loss, claim, damage, expense or liability, if required by law
so to have been delivered, at or prior to the written confirmation of the sale
of the Registrable Securities concerned to such person, if it is determined that
the Company had provided such prospectus to such Holder and the current copy of
such preliminary or final prospectus would have cured the defect giving rise to
such loss, claim, damage, expense or liability;

 

(b) To the extent permitted by law, each selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers who has signed
the Registration Statement, each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act, any other Holder selling
securities in the Registration Statement and any controlling person of any such
other Holder, against any losses, claims, damages, or liabilities (joint or
several) to which any of the foregoing persons may become subject, under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any Violation, in each case to the extent (and only to
the extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by such Holder expressly for use in connection
with such registration; and each such Holder will pay, as incurred, any legal or
other expenses reasonably incurred by any person intended to be indemnified
pursuant to this subsection 2.6(b), in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this subsection 2.6(b) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability or
action if such settlement is effected without the consent of the Holder, which
consent shall not be unreasonably withheld; provided that in no event shall any
indemnity under this subsection 2.6(b) exceed the gross proceeds from the
offering received by such Holder;

 

(c) Promptly after receipt by an indemnified party under this Section 2.6 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 2.6, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to

 

-5-



--------------------------------------------------------------------------------

defend such action, shall relieve such indemnifying party of any liability to
the indemnified party under this Section 2.6, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 2.6;

 

(d) If the indemnification provided in this Section 2.6 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission; and

 

(e) The obligations of the Company and Holders under this Section 2.6 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1, and otherwise.

 

2.7 Reports Under Securities Exchange Act of 1934. With a view to making
available to the Holders the benefits of Rule 144 promulgated under the
Securities Act (“Rule 144”) and any other rule or regulation of the SEC that may
at any time permit a Holder to sell securities of the Company to the public
without registration, the Company agrees to use its commercially reasonable
efforts to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

 

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested in availing any
Holder of any rule or regulation of the SEC which permits the selling of any
such securities without registration.

 

-6-



--------------------------------------------------------------------------------

2.8 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 2 may be assigned by a
Holder to any of its Affiliates and to any transferee or assignee of at least
the lesser of (a) all of such Holder’s Registrable Securities, or (b) 500,000
shares of such securities (as adjusted for stock splits, combinations,
dividends, or recapitalizations) provided the Company is, within a reasonable
time after such transfer, furnished with written notice of the name and address
of such transferee or assignee and the securities with respect to which such
registration rights are being assigned; and provided, further, that such
assignment shall be effective only if immediately following such transfer the
further disposition of such securities by the transferee or assignee is
restricted under the Securities Act. The foregoing share limitation shall not
apply, however, to transfers by a Holder to any person or entity that is
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with such Holder, including without
limitation, any partner or member of a Holder.

 

2.9 Termination of Registration Rights. The rights granted under this Section 2
shall terminate with respect to any Holder, at such time as such Holder may sell
all of such Holder’s Registrable Securities in any one three-month period
pursuant to Rule 144, Rule 145 of the Securities Act or such successor rules as
may be adopted.

 

3. Miscellaneous.

 

3.1 Amendments and Waivers. Any term of this Agreement may be amended or waived
with the written consent of the Company and the Stockholder. Any amendment or
waiver effected in accordance with this Section 3.1 shall be binding upon the
parties and their respective successors and assigns.

 

3.2 Successors and Assigns. Subject to the provisions of Section 2.8, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

3.3 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Florida,
without giving effect to principles of conflicts of law.

 

3.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

3.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

-7-



--------------------------------------------------------------------------------

3.6 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or forty-eight
(48) hours after being deposited in the regular mail as certified or registered
mail (airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below, or as subsequently modified by written notice.

 

3.7 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

 

3.8 Entire Agreement. This Agreement is the product of all of the parties
hereto, and constitutes the entire agreement between such parties pertaining to
the subject matter hereof, and merges all prior negotiations and drafts of the
parties with regard to the transactions contemplated herein. Any and all other
written or oral agreements existing between the parties hereto regarding such
transactions are expressly canceled.

 

3.9 Advice of Legal Counsel. Each party acknowledges and represents that, in
executing this Agreement, it has had the opportunity to seek advice as to its
legal rights from legal counsel and that the person signing on its behalf has
read and understood all of the terms and provisions of this Agreement. This
Agreement shall not be construed against any party by reason of the drafting or
preparation thereof.

 

3.10 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party to this Agreement, upon any breach or default of
the other party, shall impair any such right, power or remedy of such
non-breaching party nor shall it be construed to be a waiver of any such breach
or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be made in writing and shall be effective
only to the extent specifically set forth in such writing. All remedies, either
under this Agreement, or by law or otherwise afforded to any holder, shall be
cumulative and not alternative.

 

3.11 Third Parties. Nothing in this Agreement, express or implied, is intended
to confer upon any party, other than the parties hereto, and their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided herein.

 

-8-



--------------------------------------------------------------------------------

[Remainder of this page intentionally left blank.]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY:

DIGITAL LIGHTWAVE, INC. By:  

/S/ JAMES GREEN

--------------------------------------------------------------------------------

    James Green     President and Chief Executive Officer Address:  

15550 Lightwave Drive

Clearwater, FL 33760

STOCKHOLDER: OPTEL CAPITAL, LLC By:  

/S/ PAUL RAGAINI

--------------------------------------------------------------------------------

Name:   Paul Ragaini Title:   Chief Financial Officer Address:  

3000 Bayport Drive

Tampa, FL 33607